Hooker, J.
The complainant filed a bill to restrain a foreclosure by advertisement on the ground that her signature to the mortgage was obtained by fraud practiced upon her by the mortgagee, his agent, one Russell, and her husband. From a decree in her favor, defendant Case appeals.
The case depends upon what is thought of the testimony. Eliminating the testimony of the husband, which is shown to be unworthy of credit, as he admits concocting the scheme which he says was carried out by himself and the defendant Case, we think the statement of the defendant Case seems more probable than complainant’s testimony, and we are satisfied that the alleged fraud is a fabrication, and that, instead of being the victim of a *274fraud, she and her husband are attempting to perpetrate a fraud upon the defendant Case.
The decree is reversed, and a decree of foreclosure will be entered here, adjudging the sum of $2,631.40, with interest at 8 per cent, upon $2,593.30, and. at 6 per cent, upon the remainder, from the 17th day of November, 1895, to be due upon said mortgage, and authorizing a sale of said premises upon proper notice, in default of payment of said sum, with interest at 8 per cent, and the costs of both courts, within 30 days after entry of the decree, and that the cause be remanded for further proceedings.
The other Justices concurred.